Citation Nr: 1530101	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  03-00 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for schizophrenia, paranoid type, from July 27, 1999 to March 27, 2003, and from October 18, 2003 to November 14, 2011. 

2.  Entitlement to a rating in excess of 70 percent for schizophrenia, paranoid type, from March 28, 2003 to October 17, 2003, and since November 14, 2011.

3.  Entitlement to an effective date earlier than August 1, 2014 for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1992 to March 1995.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, including via the Huntington Satellite RO.

The matter was last before the Board in February 2010.  The Board remanded a claim for entitlement to an initial rating higher than 50 percent for schizophrenia, paranoid type, prior to March 28 2003 (which has been recharacterized as explained below), in order to obtain records from the Social Security Administration (SSA).  Pursuant to the Board's remand directives, these records were obtained.  Thus, there was substantial compliance with the Board's February 2010 remand.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).  

As a matter of clarification, after the Board's remand, in July 2010 the Veteran perfected an appeal of a February 2009 rating decision that denied a rating in excess of 50 percent for the Veteran's schizophrenia.  The rating was next increased to 70 percent, effective November 14, 2011, in a June 2012 rating decision.  See AB v. Brown, 6 Vet. App. 35 (1993).  The claim remanded by the Board in February 2010 is still reflected by the first issue captioned on the title page.  Added to this, however, is the appeal perfected since that time.   

As further clarification, in an October 2006 decision, the Board awarded a 70 percent rating for the Veteran's schizophrenia, paranoid type, for the isolated timeframe of March 28, 2003 to October 17, 2003.  The Veteran's 50 percent rating for the periods before and after this timeframe was otherwise continued.  While the Board's October 2006 decision was appealed to the United States Court of Appeals for Veterans Claim (Court), in its May 2008 Joint Motion for Remand (Joint Motion), the Court clarified that the only timeframe subject to the Joint Motion was that prior to March 28, 2003.  

The 70 percent award was implemented by the RO in a November 2006 rating decision, but all subsequent rating codesheets have mistakenly omitted this award.  See February 2009, June 2012, & February 2015 rating codesheets.  The Board's 70 percent award from the October 2006 decision is reflected in the issues captioned on the title page.

As for the claim for entitlement to an effective date earlier than August 1, 2014 for the grant of a TDIU, in April 2015 the Veteran submitted a timely notice of disagreement (NOD) with a February 2015 rating decision that awarded the TDIU.  Veterans Benefits Management System (VBMS) Entries April 28, 2015 & February 24, 2015.  The Agency of Original Jurisdiction (AOJ) did not issue a Statement of the Case (SOC) on this claim, and it must be remanded to the AOJ for this development.  38 C.F.R. §19.9(c) (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995). 

In addition, in March 2013 the Veteran disagreed with the November 14, 2011 effective date assigned by the RO in June 2012 for the award of the 70 percent rating for schizophrenia.  However, the Board will not remand this as a separate claim pursuant to Manlincon v. West as the matter is subsumed in that already on appeal.  The first issue captioned on the title page (entitlement to an initial rating in excess of 50 percent for schizophrenia, paranoid type, from July 27, 1999 to March 27, 2003, and from October 18, 2003 to November 14, 2011), will effectively address the Veteran's entitlement to a 70 percent, or higher, rating prior to November 14, 2011.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future review of this appellant's case must consider the existence of the electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Adjudication of the claims for entitlement to higher ratings for schizophrenia, paranoid type, is deferred, pending development of the claim for entitlement to an earlier effective date for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a SOC on the issue of entitlement to an effective date earlier than August 1, 2014 for the grant of a TDIU.  The Veteran must be advised that for the Board to have jurisdiction in this matter, she must file a timely substantive appeal responding to the SOC.  Should the Veteran submit a timely substantive appeal, the matter must be returned to the Board for appellate review.

2.  Contact the Veteran and invite her to identify any pertinent evidence, both VA and private, regarding her schizophrenia, paranoid type, if not already on file. The RO/AMC must also request and obtain any existing VA treatment records, as well as any other records identified by the Veteran, if not already on file.

3.  After all available records have been associated with the claims file/e-folder, consider affording the Veteran an appropriate VA psychiatric examination to determine the current severity of her schizophrenia, paranoid type. 

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims on appeal, considering all evidence.  In doing so, the RO must address the matter of whether the Veteran is entitled to separate disability ratings for separate psychiatric disabilities, as raised by the Veteran's attorney.  See VBMS Entry May 27, 2009.    

If the benefits sought remain denied, the Veteran must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

